Examiners Comment
Claims 1, 6-9, 11-12, 14, 17-18 have been amended, based on allowable subject matter indicated in the office action dated 01/05/2022.
Claims 13, 19, 21-32, 34-38 have been cancelled.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claim 11 has been withdrawn based on claim amendment.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection for claim 12 has been withdrawn based on claim amendment.
Claims 1-12, 14-18, 20, 33 and 39 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1 and 14, the following underlined claim limitation is not disclosed by any prior art: 
Claim 1 (at the terminal): “… in response to determining that the first target data packet is unsuccessfully decoded, receiving one of the following information sent by the base station: first retransmission scheduling information containing a second resource identification, second retransmission scheduling information containing a third resource identification and target identification information corresponding to the reference information, or third retransmission scheduling information containing preset information and a fourth resource identification wherein the second resource identification, the third resource identification and the fourth resource identification are respectively used for identifying a resource occupied by the terminal in a case of sending the data packet to be transmitted and sending the data packet to be transmitted according to the received one of the first retransmission scheduling information, the second retransmission scheduling information, or the third retransmission scheduling information.”
Claim 14 (at the base station): “… determining whether the first target data packet is successfully decoded in response to determining that the first target data packet is unsuccessfully decoded, allocating one of a second resource identification, a third resource identification or a fourth resource identification for the terminal; wherein the second resource identification, the third resource identification and the fourth resource identification are respectively used for identifying a resource occupied by the terminal in a case of sending the data packet to be transmitted and{10227211: } sending, to the terminal, one of first retransmission scheduling information containing the second resource identification, second retransmission scheduling information containing the third resource identification and target identification information corresponding to the reference information, or third retransmission scheduling information containing preset information and the fourth resource identification.”

Closest prior art
Dai (WO2016070561A1) discloses receive retransmission scheduling information sent by the base station and containing a resource identification. At paragraphs 147-148, after the transmitting node does not correctly receive the data sent by the target user equipment, it sends NACK information or retransmission scheduling information to the target user equipment, and the target user equipment repeatedly transmits the data on subframe n+k. When the auxiliary user equipment monitors the NACK information or retransmission scheduling, it knows that the base station has not received the data correctly; if the auxiliary user equipment correctly receives the data sent by the target user equipment, it will compare with subframe n+k… the data is transmitted in the manner indicated by the transmitting node. Wherein, the transmission mode specifically includes scrambling code identification, user ID, and data mapping mode. 
However, in Dai, the retransmission scheduling information does not include multiple interdependent scheduling information with target id information that is in turn based on the initial reference or resource information. Hence Dai does not disclose: ): “… in response to determining that the first target data packet is unsuccessfully decoded, receiving one of the following information sent by the base station: first retransmission scheduling information containing a second resource identification, second retransmission scheduling information containing a third resource identification and target identification information corresponding to the reference information, or third retransmission scheduling information containing preset information and a fourth resource identification wherein the second resource identification, the third resource identification and the fourth resource identification are respectively used for identifying a resource occupied by the terminal in a case of sending the data packet to be transmitted and sending the data packet to be transmitted according to the received one of the first retransmission scheduling information, the second retransmission scheduling information, or the third retransmission scheduling information.” nor does it disclose “… determining whether the first target data packet is successfully decoded in response to determining that the first target data packet is unsuccessfully decoded, allocating one of a second resource identification, a third resource identification or a fourth resource identification for the terminal; wherein the second resource identification, the third resource identification and the fourth resource identification are respectively used for identifying a resource occupied by the terminal in a case of sending the data packet to be transmitted and{10227211: } sending, to the terminal, one of first retransmission scheduling information containing the second resource identification, second retransmission scheduling information containing the third resource identification and target identification information corresponding to the reference information, or third retransmission scheduling information containing preset information and the fourth resource identification.”

               
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472